CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions "Financial Highlights" in the Prospectus and "IndependentRegistered Public Accounting Firm", "Ongoing Arrangements to DisclosePortfolio Holdings" and “Financial Statements” in the Statement of Additional Information and to the use of our report dated August 22, 2008 with respect to E.I.I. RealtySecurities Trust (comprising E.I.I. Global Property Fund, E.I.I. International Property Fund and E.I.I.Realty Securities Fund), which is incorporated by reference in this Registration Statement on FormN-1A (Nos. 333-45959 and 811-08649) of E.I.I. Realty Securities Trust. ERNST & YOUNG LLP New York, New York October
